DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “voltage section”, “optical detector system”, and “temperature regulation section” in claims 1, 18, and 19; “cartridge alignment structure” in claims 5-7; “heating element” and “air movement element” in claim 8, “refrigeration section” in claim 10,  “a fluid transfer device” in claims 11 and 28, “fluid control devices” in claim 12,  “detection section” in claim 26; and “fluid transfer device” of claim 28.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

As discussed below in the rejections under 35 U.S.C. 112(b) the “voltage section”, “optical detector system”, “temperature regulation section”,  “refrigeration section”, and “fluid transfer device”  each have indefinite scope.  As for the “cartridge alignment structure”, it is limited to the structure 982 with protrusions 984 shown in Applicant’s Figure 10 and mentioned in specification paragraph [0066], and equivalents thereof.  As for the “fluid transfer devices” they are limited to syringes and equivalents thereof (see claim 16).  As for the “fluid control devices”, they are limited to valves and equivalents thereof (see claim 14). As for the “detection section”, it is limited to “a glass block movable with respect to a housing of the cartridge, the one or more capillaries being affixed to the glass block…” and equivalents thereof (see claim 27).

Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

A) Claim limitation “voltage section” invokes 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


B) Claim limitation “optical detector system” invokes 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



C) Claim limitation “refrigeration section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

D) Claim limitation “temperature regulation section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim (nor of the heating element or air movement element which it may comprise).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


E) Claim limitation “heating element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


F) Claim limitation “air movement element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



G) Claim limitation “fluid transfer device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

H) claim 20 requires “wherein the below ambient setpoint temperature extends the life of the electrophoresis separation medium.”  This claim is indefinite because it seems to recite a desired result of using the cartridge rather than any further structural or compositional feature of the cartridge.  Also,  the starting condition of the electrophoresis medium is not specified by which one can determine whether the life of the electrophoresis medium has been extended nor is any other condition specified that may be concomitant with the setpoint temperature being set as claimed.  In other words, is Applicant claiming that any electrophoresis medium in any initial condition can have its life extended no matter how it has been or is being used, so long as the setpoint temperature has been set to some unspecified value below ambient temperature?   


I) Claim 22 recites the limitation “the identification element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

J) Claim 23 recites the limitation “the identification element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

k) claims 29-31 each begin with “The method of claim 26, . . . “ However, claim 26 begins with “The cartridge of claim 11, . . . .[italicizing by the Examiner]”  For prior art examination below the Examiner assumes that claims 29-31 were meant to depend from independent method claim 28.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al. WO 2015/134943 A1 (hereafter ‘Walton”).

Addressing claim 11, Walton discloses a replaceable cartridge for a biological analysis device (see the title, Abstract, paragraph [0009], paragraph [00061](“. . . .the whole cartridge can be replaced at once . . . .”), Figure 2) comprising:  31WO 2018/156880PCT/US2018/019399 
a fluid delivery manifold (

    PNG
    media_image1.png
    624
    927
    media_image1.png
    Greyscale

The Examiner will note that this manifold is comparable to Applicant’s example manifold 120.  See Applicant’s Figure 1 and specification paragraph [0045].); 
one or more capillaries each having a first end and a second end, the first end being fluidically coupled with the fluid delivery manifold (

    PNG
    media_image2.png
    624
    927
    media_image2.png
    Greyscale

); 
a buffer reservoir (118) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above and paragraph [00033]); 
an electrophoresis separation medium container (116) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above, paragraph [00033], and paragraph [0002](

    PNG
    media_image3.png
    377
    1120
    media_image3.png
    Greyscale

); 
a fluid transfer device (120) configured to transfer the separation medium from the separation medium storage container through the fluid delivery manifold into the one or more capillaries (

    PNG
    media_image4.png
    404
    1023
    media_image4.png
    Greyscale

).




	Addressing claims 15 and 16, for the additional limitations of these claims again note the following

    PNG
    media_image4.png
    404
    1023
    media_image4.png
    Greyscale




Claims 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton as evidenced by W. H. Hogan US 3,188,820 (hereafter “Hogan”).

Addressing claims 12 and 14, Walton discloses a replaceable cartridge for a biological analysis device (see the title, Abstract, paragraph [0009], paragraph [00061](“. . . .the whole cartridge can be replaced at once . . . .”), Figure 2) comprising:  31WO 2018/156880PCT/US2018/019399 
a fluid delivery manifold (

    PNG
    media_image1.png
    624
    927
    media_image1.png
    Greyscale

The Examiner will note that this manifold is comparable to Applicant’s example manifold 120.  See Applicant’s Figure 1 and specification paragraph [0045].); 
one or more capillaries each having a first end and a second end, the first end being fluidically coupled with the fluid delivery manifold (

    PNG
    media_image2.png
    624
    927
    media_image2.png
    Greyscale

); 
a buffer reservoir (118) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above and paragraph [00033]); 
an electrophoresis separation medium container (116) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above, paragraph [00033], and paragraph [0002](

    PNG
    media_image3.png
    377
    1120
    media_image3.png
    Greyscale

); 
a fluid transfer device (120) configured to transfer the separation medium from the separation medium container through the fluid delivery manifold into the one or more capillaries (

    PNG
    media_image4.png
    404
    1023
    media_image4.png
    Greyscale

).
As for the cartridge comprising one or more fluid control devices as set forth in claims 12 and 14 note the symbol with the “x” in a circle in Walton Figure 2.  As evidenced by Hogan this symbol represents a valve.  See 



Hogan col. 4:15-16 and Figure 1(A) noting therein element 22.


Addressing claim 13, as for the claim limitation “the one or more fluid control devices are configured to be operably coupled to actuators of the biological analysis device for actuation…”, the Examiner broadly interpreting this limitation as just automating a manual activity, which is prima facie obvious.  See MPEP 2144.04(III).  In particular, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to automate actuation of the polymer introduction mechanism 120 in Walton Figure 2 and of the valve in Walton n Figure 2 (unlabeled but represented by the “X” in the circle; see the rejection of claim 12)  because this would make cartridge more convenient to use and would eliminate human error.   



Addressing claim 17, Walton discloses a replaceable cartridge for a biological analysis device (see the title, Abstract, paragraph [0009], paragraph [00061](“. . . .the whole cartridge can be replaced at once . . . .”), Figure 2) comprising:  31WO 2018/156880PCT/US2018/019399 
a fluid delivery manifold (

    PNG
    media_image1.png
    624
    927
    media_image1.png
    Greyscale

The Examiner will note that this manifold is comparable to Applicant’s example manifold 120.  See Applicant’s Figure 1 and specification paragraph [0045].); 
one or more capillaries each having a first end and a second end, the first end being fluidically coupled with the fluid delivery manifold (

    PNG
    media_image2.png
    624
    927
    media_image2.png
    Greyscale

); 
a buffer reservoir (118) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above and paragraph [00033]); 
an electrophoresis separation medium container (116) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above, paragraph [00033], and paragraph [0002](

    PNG
    media_image3.png
    377
    1120
    media_image3.png
    Greyscale

); 
a fluid transfer device (120) configured to transfer the separation medium from the separation medium container through the fluid delivery manifold into the one or more capillaries (

    PNG
    media_image4.png
    404
    1023
    media_image4.png
    Greyscale

).
	As for the one or more fluid control devices being a passive device the Examiner will first note that as indicated under Claim Interpretation above “fluid control devices” are limited to valves and equivalents thereof.  Next note the symbol with the “x” in a circle in Walton Figure 2.  As evidenced by Hogan this symbol represents a valve.  See Hogan col. 4:15-16 and Figure 1(A) noting therein element 22.  Thus, since the fluid control device of Walton is the same as that contemplated by Applicant, namely a valve, it will have the same property of being “passive”.
    




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. WO 2015/134943 A1 (hereafter ‘Walton”) as evidenced by Weinberger et al. 
US 5,021,646 (hereafter “Weinberger”) and in view of Hayashizaki et al. US 2002/0117398 A1 (hereafter “Hayashizaki”).

Addressing claim 1, as a first matter, the Examiner will note that although the terms “voltage section”, “optical detector system”, “temperature regulation section”, and “refrigeration section” are being interpreted as means-plus-function limitations under 
35 U.S.C. 112(f) (see Claim Interpretation above) they all have indefinite scope (see the rejections under 35 U.S.C.  112(b) above) and so are open to broad interpretation.
Walton discloses a biological analysis device for performing capillary electrophoresis (see the title, Abstract, and paragraph [0009]), comprising: 
a voltage section configured to generate a voltage differential across a cathode connector and an anode connector (although Walton does explicitly disclose including in the device an anode and a cathode (see paragraph [0033]), Walton does not appear to disclose a voltage section as claimed.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a voltage section as claimed because it is in fact necessary in order to perform capillary electrophoresis.  As explained in Weinberger, for example,
			
    PNG
    media_image5.png
    260
    383
    media_image5.png
    Greyscale

				(see col. 1:10-25) and

    PNG
    media_image6.png
    148
    364
    media_image6.png
    Greyscale

(col. 1:41-49).); 
an optical detector system configured to detect light emission from a sample (such an optical detector system is suggested by the following in Walton

    PNG
    media_image7.png
    190
    1150
    media_image7.png
    Greyscale

Various optical detector systems are known in the capillary electrophoresis art.  For example, see Hayashizaki the Abstract and Figure 2.); 
a temperature regulation section (this section is implied by the following in Walton

    PNG
    media_image8.png
    250
    1087
    media_image8.png
    Greyscale

); 
a cartridge holding portion configured to receive at least a portion of a replacable cartridge comprising one or more capillaries and a separation medium container (the Examiner is construing base plate 1070 in Walton Figure 12A as the claimed holder.  See also paragraph [00057]).  Note that cartridge 1000, which is not actually claimed, but is an intended use of the cartridge holding portion, comprises one or more capillaries and a separation medium container:

    PNG
    media_image9.png
    407
    1182
    media_image9.png
    Greyscale
 
); and
one or more actuators configured to actuate components of the removable cartridge when the replaceable cartridge is received in the cartridge holding portion (such one or more actuators are implied by the following in Walton 

    PNG
    media_image10.png
    548
    1108
    media_image10.png
    Greyscale


.

    PNG
    media_image11.png
    325
    1114
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    316
    1130
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    588
    1128
    media_image13.png
    Greyscale


).

	Addressing claims 2-4, for the additional limitations of these claims note again the following in Walton

    PNG
    media_image13.png
    588
    1128
    media_image13.png
    Greyscale


Addressing claims 5 and 6, for the additional limitations of these claims note the following in Walton

    PNG
    media_image14.png
    589
    1131
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    682
    912
    media_image15.png
    Greyscale


Addressing claim 7, the additional limitations of this claim are strongly suggested by Figures 9A-C in Walton, which are reproduced below

    PNG
    media_image16.png
    662
    972
    media_image16.png
    Greyscale


as clearly the cartridge housing 814 is not “floating” in space, but is held and moved by some mechanism in a precise manner so that exposed sample inlet/cathode capillary ends 810 are in alignment with the correct wells of 96 well micro-plate 820 of the biological analysis device.






Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walton as evidenced by Weinberger and in view of Hayashizaki as applied to claims 1-7 above, and further in view of Weinberger.

Addressing claim 8, Walton as evidenced by Weinberger and as modified by  Hayashizaki is silent as to whether “the temperature regulation section comprises a heating element and an air movement element.”  
	Weinberger discloses an analysis device for performing capillary electrophoresis, comprising: a voltage section configured to generate a voltage differential across a cathode connector and an anode connector; an optical detector system configured to detect light emission from a sample; a temperature regulation section; a cartridge holding portion configured to receive at least a portion of a removable cartridge comprising one or more capillaries.  See the title, Abstract, Figures 3a-c, 4, and 5; col. 7:5-13, col. 9:17-43, col. 6:40-49, and col. 7:33-48. Most especially, Weinberger discloses that the temperature regulation section comprises a heating element (176; 
col. 7: 33-37) and an air movement element (fan (fan blades 189); col. 7:43-57).   
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the temperature regulation section of the biological analysis device of  Walton as evidenced by Weinberger and as modified by  Hayashizaki comprise a heating element and an air movement element as taught by Weinberger because this would just be substitution of one known temperature regulation section known in the capillary electrophoresis art for another with predictable results.  Moreover, Weinberger discloses,

    PNG
    media_image17.png
    482
    446
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    120
    424
    media_image18.png
    Greyscale

See Weinberger col. 4:36 – col. 5:6.
	As for “a olurality of ports confured to correspond to a plurality of ports in the repl;aceable cartridge, see Weinberger Figures 4 and 6 and note the following in Weinberger
	
    PNG
    media_image19.png
    172
    418
    media_image19.png
    Greyscale

	(see col. 7:14-22), which the Examiner is construing as a plurality of ports in the replaceable cartridge.  As for the temperature regulation section comprising a plurality of ports configured to correspond to the plurality of ports in the replaceable cartridge note that Figure 6 shows two directions of air flow, one towards the cartridge and one away from the cartridge:  
 
    PNG
    media_image20.png
    170
    422
    media_image20.png
    Greyscale

	(col. 7:49-57).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the temperature regulation section a plurality of ports configured to correspond to the plurality of ports in the replaceable cartridge in order to lessen the chance of mixing of these two air flows, which would cause turbulence and lessen the effective of the air cooling of the cartridge. 
	



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walton as evidenced by Weinberger and in view of Hayashizaki as applied to claims 1-7 above, and further in view of Sassi et al. US 5,631,337 (hereafter “Sassi”), Chistopher Starr US 5,660,702 (hereafter “Starr”), and Michael Smayling US 2008/0190119 A1 (hereafter “Smayling”).

Addressing claim 10, Walton as evidenced by Weinberger and as modified by  Hayashizaki does not disclose that “the cartridge holding portion further comprises a refrigeration section configured to refrigerate a separation medium stored in a separation medium container of the replaceable cartridge.”  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the cartridge holding portion of the biological analysis device of Walton as evidenced by Weinberger and as modified by  Hayashizaki  further comprise a refrigeration section as claimed because as shown by Sassi and Starr it was known in the electrophoresis art at the time of the effective filing date of the application that some electrophoresis gels should be refrigerated before use.  See Sassi the title, Abstract, col. 5:62 – col. 6:16, and col. 7:67 – col. 8:1; and see Starr the title and col. 10:26-37.   Such a refrigeration section could readily be adapted by one of ordinary skill in the electrophoresis art from miniature refrigeration sections used in the semiconductor art to directly refrigerate a semiconductor chip, such as disclosed in Smayling, for example.  


Claims 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Weinberger.


Addressing claim 18, the Examiner will note that although the term “temperature regulation section” is being interpreted as means-plus-function limitations under 
35 U.S.C. 112(f) (see Claim Interpretation above) it has indefinite scope (see the rejection under 35 U.S.C.  112(b) above) and so is open to broad interpretation.
Walton discloses a replaceable cartridge for a biological analysis device (see the title, Abstract, paragraph [0009], paragraph [00061](“. . . .the whole cartridge can be replaced at once . . . .”), Figure 2) comprising:  31WO 2018/156880PCT/US2018/019399 
a fluid delivery manifold (

    PNG
    media_image1.png
    624
    927
    media_image1.png
    Greyscale

The Examiner will note that this manifold is comparable to Applicant’s example manifold 120.  See Applicant’s Figure 1 and specification paragraph [0045].); 
one or more capillaries each having a first end and a second end, the first end being fluidically coupled with the fluid delivery manifold (

    PNG
    media_image2.png
    624
    927
    media_image2.png
    Greyscale

); 
a buffer reservoir (118) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above and paragraph [00033]); 
an electrophoresis separation medium container (116) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above, paragraph [00033], and paragraph [0002](

    PNG
    media_image3.png
    377
    1120
    media_image3.png
    Greyscale

); 
a fluid transfer device (120) configured to transfer the separation medium from the separation medium storage container through the fluid delivery manifold into the one or more capillaries (

    PNG
    media_image4.png
    404
    1023
    media_image4.png
    Greyscale

).
	As for the cartridge “further comprising one or more ports configured to couple with corresponding ports of a first temperature regulation section of the biological analysis device capable of maintaining the temperature of the capillaries at a temperature setpoint above ambient…”,  Walton appears silent about details of the first temperature regulation section (for example,

    PNG
    media_image21.png
    216
    973
    media_image21.png
    Greyscale

 ).
Weinberger discloses an analysis device for performing capillary electrophoresis, comprising: a voltage section configured to generate a voltage differential across a cathode connector and an anode connector; an optical detector system configured to detect light emission from a sample; a temperature regulation section; a cartridge holding portion configured to receive at least a portion of a removable cartridge comprising one or more capillaries.  See the title, Abstract, Figures 3a-c, 4, and 5; col. 7:5-13, col. 9:17-43, col. 6:40-49, and col. 7:33-48. Most especially, Weinberger discloses that the temperature regulation section comprises a heating element (176; col. 7: 33-37), which would maintain the temperature of the capillaries at a temperature setpoint above ambient.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the first temperature regulation section of the replaceable cartridge of  Walton comprise a heating element as taught by Weinberger because this would just be substitution of one known temperature regulation section known in the capillary electrophoresis art for another with predictable results.  Moreover, Weinberger discloses,

    PNG
    media_image17.png
    482
    446
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    120
    424
    media_image18.png
    Greyscale

See Weinberger col. 4:36 – col. 5:6.




Addressing claims 21 and 22, Walton discloses a replaceable cartridge for a biological analysis device (see the title, Abstract, paragraph [0009], paragraph [00061](“. . . .the whole cartridge can be replaced at once . . . .”), Figure 2) comprising:  31WO 2018/156880PCT/US2018/019399 
a fluid delivery manifold (

    PNG
    media_image1.png
    624
    927
    media_image1.png
    Greyscale

The Examiner will note that this manifold is comparable to Applicant’s example manifold 120.  See Applicant’s Figure 1 and specification paragraph [0045].); 
one or more capillaries each having a first end and a second end, the first end being fluidically coupled with the fluid delivery manifold (

    PNG
    media_image2.png
    624
    927
    media_image2.png
    Greyscale

); 
a buffer reservoir (118) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above and paragraph [00033]); 
an electrophoresis separation medium container (116) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above, paragraph [00033], and paragraph [0002](

    PNG
    media_image3.png
    377
    1120
    media_image3.png
    Greyscale

); 
a fluid transfer device (120) configured to transfer the separation medium from the separation medium storage container through the fluid delivery manifold into the one or more capillaries (

    PNG
    media_image4.png
    404
    1023
    media_image4.png
    Greyscale

).
	Walton, though, does not disclose having the cartridge further comprise “an identification element configured to convey cartridge identification information to the biological analysis device.”
	Weinberger discloses an analysis device for performing capillary electrophoresis, comprising: a voltage section configured to generate a voltage differential across a cathode connector and an anode connector; an optical detector system configured to detect light emission from a sample; a temperature regulation section; a cartridge holding portion configured to receive at least a portion of a removable cartridge comprising one or more capillaries.  See the title, Abstract, Figures 3a-c, 4, and 5; col. 7:5-13, col. 9:17-43, col. 6:40-49, and col. 7:33-48. Most especially, Weinberger discloses marking the removable cartridge with identifying formation, for example, in the form of a bar code.  See Weinberger col. 4:55-58.  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the replaceable cartridge of Walton with identifying formation as taught by Weinberger because as stated in Weinberger,

    PNG
    media_image22.png
    67
    365
    media_image22.png
    Greyscale

	See again col. 4:55-58.  
	One of skill in the electrophoresis art would understand this to mean that the electrophoresis system (biological analysis device) in which the replaceable cartridge is to be placed would be able to set various operational parameters of the electrophoresis such as voltage protocol across the capillaries (see Weinberger col. 8:39 – col 9:16), and heating and cooling protocols without the user having to manually set them or change them, if need be, during the electrophoresis run.


	


Claims 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Weinberger as applied to claims 18, 21, and 22 above, and further in view of Sassi, Starr, and Smayling.

Addressing claim 19, Walton in view of Weinberger does not disclose the cartridge “further comprising a second temperature regulation section of the biological analysis device capable of maintaining the temperature of the electrophoresis separation medium at a temperature setpoint below ambient…” although the Examiner will note that Walton does disclose that in one mode of use of the cartridge it may be kept a sub-ambient temperature (

    PNG
    media_image23.png
    219
    976
    media_image23.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the cartridge of Walton in view of  Weinberger further comprise a second temperature regulation section as claimed because as shown by Sassi and Starr it was known in the electrophoresis art at the time of the effective filing date of the application that some electrophoresis gels should be refrigerated before use.  See Sassi the title, Abstract, col. 5:62 – col. 6:16, and col. 7:67 – col. 8:1; and see Starr the title and col. 10:26-37.   Such a second temperature regulation section could readily be adapted by one of ordinary skill in the electrophoresis art from miniature refrigeration sections used in the semiconductor art to directly refrigerate a semiconductor chip, such as disclosed in Smayling, for example.  


Addressing claim 20, as it is not clear what range of setpoint temperature is encompassed by this limitation since neither the composition of the electrophoresis medium nor its initial conditions nor subsequent conditions after use have been specified.  So, it is the Examiner’s position that since, as discussed in the rejection of underlying claim 19 that Walton discloses performing sub-ambient temperature separation and Sassi and Starr discloses refrigerating electrophoresis gels before use, that the additlaonl limitation of claim 20 is at least obvious as conceivably overlapping with whatever sub-ambient temperature range is contemplated by Walton, Sassi, and Starr. 


Addressing claim 23, as a first matter the Examiner will note that it is not clear to what the identification element is attached as there is no antecedent basis for “the identification element”.  For examination of this claim over prior art the Examiner assumes that Applicant intends for the identification element to be attached to the cartridge.  
Although Walton does not appear to disclose having an identification element be attached to the cartridge, Weinberger does disclose having an identification element, such as a bar code, be attached to an electrophoresis cartridge.  See Weinberger 
col. 8:40-43.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a barcode as taught by Weinberger for the cartridge of Walton because teaches that it could include additional information that would be useful to know when setting or determining electrophoresis operational parameters such as electrical field strength, fluid-flow resistance in the capillary tube, and whether the capillary contains gel. See Weinberger col. 8:39 – col. 9:16.
	  


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Weinberger as applied to claims 18, 21, and 22 above, and further in view of Michael Hansen US 5,158,661 (hereafter “Hansen”).

Addressing claim 25, Walton as modified by Weinberger does not appear to specifically disclose that “the anode comprises an electrically conductive connector portion.”  However, one of ordinary skill in the art would understand that the anode 112 in Walton Figure 2 would be electrically connected through an electrically conductive connector portion that connects the anode through a wire to a power supply when the cartridge is to be used to perform electrophoresis on a sample.  The use of an electrically conductive connector portion and wire to connect an electrophoresis electrode to a power supply is well-known in the electrophoresis art.  See, for example, Hansen Figure 1 and col. 4:57-61.   


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Inaba et al. US 7,054,004 B2 (hereafter “Inaba”).


Addressing claim 26, the Examiner will note that the term “detection  section” is being interpreted as means-plus-function limitations under 35 U.S.C. 112(f) (see Claim Interpretation above) so it is limited to a glass block movable with respect to a housing of the cartridge, the one or more capillaries being affixed to the glass block… and equivalents thereof.
.Walton discloses a replaceable cartridge for a biological analysis device (see the title, Abstract, paragraph [0009], paragraph [00061](“. . . .the whole cartridge can be replaced at once . . . .”), Figure 2) comprising:  31WO 2018/156880PCT/US2018/019399 
a fluid delivery manifold (

    PNG
    media_image1.png
    624
    927
    media_image1.png
    Greyscale

The Examiner will note that this manifold is comparable to Applicant’s example manifold 120.  See Applicant’s Figure 1 and specification paragraph [0045].); 
one or more capillaries each having a first end and a second end, the first end being fluidically coupled with the fluid delivery manifold (

    PNG
    media_image2.png
    624
    927
    media_image2.png
    Greyscale

); 
a buffer reservoir (118) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above and paragraph [00033]); 
an electrophoresis separation medium container (116) fluidically coupled with the fluid delivery manifold (see annotated Figure 2 immediately above, paragraph [00033], and paragraph [0002](

    PNG
    media_image3.png
    377
    1120
    media_image3.png
    Greyscale

); 
a fluid transfer device (120) configured to transfer the separation medium from the separation medium storage container through the fluid delivery manifold into the one or more capillaries (

    PNG
    media_image4.png
    404
    1023
    media_image4.png
    Greyscale

).
	As for the cartridge “further comprising a detection section, the one or more capillaries extending through the detection section…” in light of 808 in Figure 8 and 1550 in Figure 15 one of skill in the electrophoresis art would understand the unlabeled box pointed to in annotated Figure 2 below to similarly be an optical detection window, that is a detection section,

    PNG
    media_image24.png
    772
    1105
    media_image24.png
    Greyscale

	However, Walton is silent as to whether this detection section comprises a glass block movable with respect to a housing of the cartridge, the one or more capillaries being affixed to the glass block.  
	Inaba discloses a capillary electrophoresis apparatus (see the title and Figure 1) comprising a detection section (Figure 6), the one or more capillaries (21) extending through the detection section.  Furthermore, the detection section of Kojima comprises having the capillaries being affixed to a glass block (20).  See Figure 6 and col. 6:28-31.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the detection section of Walton comprise a glass block as taught by Inaba because this would just be substitution of one known detection section in the capillary electrophoresis art for another with predictable results. As for the glass block being movable with respect to a housing of the cartridge, this feature is implied by the following in Inaba
	
    PNG
    media_image25.png
    284
    401
    media_image25.png
    Greyscale

	See Inaba col. 7:32-48.

 
	    
 






 



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel Burd US 4,911,807 (hereafter “Burd”) in view of Weinberger, Dill et al. US 5,164,064 (hereafter “Dill”), Ugai et al. US 7,473,342 B2 (hereafter “Ugai”), Shoki et al. US 2004/0003994 A1 (hereafter “Shoji”), Hayashizaki, and Yamazaki et al. US 2009/0255814 A1 (hereafter “Yamazaki”).

Addressing claim 1, as a first matter, the Examiner will note that although the terms “voltage section”, “optical detector system”, “temperature regulation section”, and “refrigeration section” are being interpreted as means-plus-function limitations under 
35 U.S.C. 112(f) (see Claim Interpretation above) they all have indefinite scope (see the rejections under 35 U.S.C.  112(b) above) and so are open to broad interpretation.
	Burd discloses an analysis device for performing capillary electrophoresis (see the title and Abstract; regarding the preamble qualifier of the device being a biological analysis device, biological analysis is an intended use that the analysis device for capillary electrophoresis of Burd is capable of performing.), comprising: 
a voltage section (17) configured to generate a voltage differential across a cathode (15) connector and an anode (16) connector (see Figure 1 and col. 2:45-51); 
an optical detector system configured to detect light emission from a sample (not shown, but clearly disclosed in col. 4:59 – col. 5:02); 
a temperature regulation section (not shown, but clearly disclosed in 
col. 3:25-30); 
a cartridge holding portion configured to receive at least a portion of a replaceable cartridge comprising one or more capillaries and a separation medium container (as a first matter, the Examiner is construing cartridge 25 in Burd as a replaceable cartridge as intended by the claim for the cartridge holding portion (note in cartridge 25  especially capillary 11, buffer containers 13 and 14, and sample reservoir 29.   As step(a) in claim Burd claim 14 discloses the step of “filling a capillary passage with separation medium . . . “, it is not clear from the Burd specification, but presumably one of either buffer reservoir 13 or 14 or sample reservoir 29 is initially used a sample medium container for this filling step.  To have a separate sample medium container in the cartridge alongside sample reservoir 29 would just be duplication of parts.). The Examiner believes that the following in Burd alone implicitly meets the limitation about the cartridge holding portion

    PNG
    media_image26.png
    158
    446
    media_image26.png
    Greyscale

(see col. 3:18-25), but especially so when read in light of Figure 5 of Weinberger,
 Figure 6 and col. 5:35-43 of Dill, and Figure 13 of Uagai which disclose conventional cartridge holding portions in the electrophoresis art that one of skill in the art could readily adapt for the removable cartridge of Burd.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a suitably adapted  cartridge holding portion as taught by Weinberger, Dill, or Uagai in the biological analysis device of Burd because as noted in the quoted passage from Burd just above this is already suggested by Burd, it would provide protection to the removable cartridge from accidental mechanical impact or stray electrical fields, and it would make the removable cartridge easy to use as a plug-and-play type cartridge wherein once inserted into the cartridge holding portion the capillary in the of removable cartridge will be readily placed in alignment and/or contact with voltage section, the optical detector system, temperature regulation without any mechanical manipulations by the operator of the biological analysis device (for example, from Dill,

    PNG
    media_image27.png
    229
    386
    media_image27.png
    Greyscale

See Dill col. 5:8-20.); and
one or more actuators configured to actuate components of the removable cartridge when the removable cartridge is received in the cartridge holding portion (this limitation is implied by the following in Burd

    PNG
    media_image28.png
    156
    437
    media_image28.png
    Greyscale

(see col. 3:18-25) and

    PNG
    media_image29.png
    98
    468
    media_image29.png
    Greyscale

(see col. 4:31-35).  Actuators for various basic functions of a capillary electrophoresis system, such as fluid and optics handling, are well-known in the electrophoresis art.  For example, see Shoji paragraph [0010] and claim 4, Hayashizaki paragraphs [0035] and [0119], and Yamazaki paragraph [0043].).

.
Addressing claims 2 and 3, for the additional limitations of these claims note again the following in Burd
	

    PNG
    media_image28.png
    156
    437
    media_image28.png
    Greyscale

(see col. 3:18-25).






Search Reports and Written Opinions

The Search Report for International application no. PCT/US2018/019399 cites WO 2004/092721 A1 as an “X” document against claims 1 and 8-10 of that application.  WO 2015/134925 A1 is cited as an “X” document against claim 1-7.  The corresponding deems claims 1-10 to lack both novelty and an inventive step over these two documents, which are labeled documents D1 and D2 respectively.  However, although Figure 2 of D2 is similar to Figure 3 of Walton, Walton appears to better meet various limitations in the claims of U.S. application 16/487795.  D1 is at best redundant with the various secondary references used in the prior art rejections.



Allowable Subject Matter

Claims 9, 24, and 29-31 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 28 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 9 the combination of limitations requires “wherein the temperature regulation section comprises a plurality of ports configured to correspond to a plurality of ports in the replaceable cartridge.”
In contrast, in the temperature regulation section of  the biological analysis device of Walton as evidenced by Weinberger and in view of Hayashizaki and Weinberger there are no such ports.  As seen in Weinberger Figure 5 the cartridge 130 is partially placed inside chamber 174, which is bounded on one face by layer 180 and on an opposing face by layer 178.  See also Weinberger col. 7:34-46.     

b) in claim 24 the combination of limitations requires “an anode extending into the buffer reservoir.”
In contrast, in the cartridge of Walton the anode (112) is in a fluidic channel to which are fluidly connected polymer source 116, syringe pump 120, and buffer reservoir 118.  See in Walton Figure 2 and paragraph [00033].

c) in claim 27 the combination of limitations requires “the detection section comprises a glass block movable with respect to a housing of the cartridge, the one or more capillaries being affixed to the glass block.[italicizing by the Examiner]”
	In contrast, although Walton appears to disclose that the detection section comprises a glass block (404), the one or more capillaries being affixed to the glass block, this glass block does not appear to be movable with respect to a housing of the cartridge.  See Walton Figure 4 and paragraphs [0037]-[0039].  

d) in independent claim 28 the combination of limitations requires the step of “. . . .; and actuating a buffer valve of the removable cartridge using an actuator of the biological analysis device, the actuating the buffer valve causing ends of the capillaries to be exposed to an electrically conductive buffer.”
	In contrast, Walton as modified by Weinberger and Hayashizaki that otherwise only appears capable of performing the other steps in claim 28.  See the rejections of claims 1 and 11 above under 35 U.S.C. 103 and 35 U.S.C.(a)(1), respectively, above.  

e) the Examiner assumes  that claims 29-31 were meant to depend from allowable independent method claim 28 rather than from dependent claim 26 as claims 29-31 are method claims while claim 26 is a device claim for a cartridge.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                          December 14, 2022